OPINION — AG — ** PAYMENT OF SCHOOL JANITORIAL SERVICES** A BUILDING FUND OF A SCHOOL DISTRICT MAY BE USED FOR ERECTING REMODELING, OR REPAIRING SCHOOL BUILDINGS, AND FOR PURCHASING FURNITURE. THE SALARIES OF MAINTENANCE AND JANITORIAL PERSONNEL ARE AUTHORIZED EXPENDITURES FROM A SCHOOL BUILDING FUND TO THE EXTENT THAT SUCH SALARIES ARE PAYABLE FOR DUTIES INCIDENT TO THE MAINTENANCE OF SCHOOL BUILDINGS. (EXPENDITURES, SCHOOL BUILDING FUND, REPAIR EMPLOYEES) CITE: OPINION NO. AUGUST 12, 1955, ARTICLE X, SECTION 10, 70 O.S. 1-118 [70-1-118], OPINION NO. JANUARY 31, 1958 (JOE C. LOCKHART) === SEE OPINION NO. 88-017 (1989)